14 N.Y.3d 867 (2010)
ALLEN S. GOLD, Respondent,
v.
ROCKVILLE CENTRE POLICE DEPARTMENT et al., Defendants, and
COUNTY OF SUFFOLK et al., Appellants.
Mo. No. 2010-360.
Court of Appeals of New York.
Submitted March 29, 2010.
Decided May 6, 2010.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution and is not an order of the type provided for in CPLR 5602 (a) (2). CPLR 5602 (a) (2) applies only to proceedings, not to actions.